Name: Commission Regulation (EEC) No 2655/89 of 29 August 1989 fixing the export refunds on beef and veal and amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  agricultural structures and production;  animal product
 Date Published: nan

 No L 255/64 Official Journal of the European Communities 1 . 9 . 89 COMMISSION REGULATION (EEC) No 2655/89 of 29 August 1989 fixing the export refunds on beef and veal and amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular the first sentence of Article 18 thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 18 of Regulation (EEC) No 805/68 provides that the difference between prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 885/68 (3), as last amended by Regulation (EEC) No 427/77 (4), lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas Regulation (EEC) No 32/82 (*), as last amended by Regulation (EEC) No 3169/87 (6), and Regulations (EEC) No 1964/82 Q, as amended by Regulation (EEC) No 3169/87 and (EEC) No, 2388/84 (8), as last amended by Regulation (EEC) No 3988/87 (') lay down the conditions for granting special export refunds for certain cuts of beef/veal and certain preserved beef and veal products ; 1 199/89 (IS), lay down the conditions applying to the export of certain beef and veal held by certain intervention agencies and intended for export ; Whereas it follows from applying these rules and criteria to the foreseeable situation on the market in beef and veal that the refund should be as set out below ; Whereas the current market situation in the Community and sales outlets, particularly in non-member countries, leads to the granting of export refunds on adult male bovine animals of a live weight of at least 300 kilograms and other bovines of a live weight of 250 kilograms and over ; whereas experience gained in recent years has shown that it is advisable to treat live pedigree breeding animals of a weight of at least 250 kilograms for females and 300 kilograms for males in an identical manner to other bovine animals, while subjecting them to certain special administrative formalities ; Whereas it is necessary to grant refunds for the export to certain destinations of certain fresh or chilled meat listed in Annex I under CN code 0201 , of certain frozen meat listed in Annex I under CN code 0202, of certain meat offal listed in Annex I under CN code 0206 and of certain other prepared or preserved meat or meat offal listed in Annex I under CN codes 1602 50 10 and 1602 90 61 ; Whereas, in view of the wide differences in products falling within CN codes 020 1 20 90 700 and 0202 20 90 100 used for refunds, the refund should only be granted for cuts in which the weight of bone does not exceed one-third ; Whereas refunds should also be granted for fresh -or frozen boned or boneless pieces, even where each piece is not individually wrapped, and for minced meat, and the wording of the tariff subheading for fresh boned or boneless pieces specified ; Whereas, in the case of meat of bovine animals, boned or boneless, salted and dried, there are traditional trade flows to Switzerland ; whereas, to the extent necessary to allow this trade to continue, the refund must be fixed at an amount which will cover the difference between prices on the Swiss market and export prices in the Member States ; whereas there are possibilities for exporting such meat and salted and dried meat to certain African, Near and Middle East third countries ; whereas account should be taken of this situation and refund should be fixed accordingly ; Whereas Regulations (EEC) No 2908/85 (,0), (EEC) No 142/86 ("), (EEC) No 1055/87 (u), as amended by Regulation (EEC) No 1416/87 (13) and (EEC) No 3815/87 (M), as last amended by Regulation (EEC) No ') OJ No L 148, 28. 6 . 1968, p. 24. 2) OJ No L 61 , 4. 3. 1989, p. 43. J) OJ No L 156, 4. 7. 1968, p. 2. ¦) OJ No L 61 , 5. 3 . 1977, p. 16. Ã  OJ No L 4, 8 . 1 . 1982, p. 11 . 6) OJ No L 301 , 24. 10. 1987, p. 21 . f) OJ No L 212, 21 . 7. 1982, p. 48. «) OJ No L 221 , 18 . 8 . 1984, p. 28. ») OJ No L 376, 31 . 12. 1987, p. 31 . ,0) OJ No L 279, 19 . 10 . 1985, p . 18. ") OJ No L 19, 25. 1 . 1986, p. 8 . ¢ 2) OJ No L 103, 15. 4. 1987, p. 10 . &lt; 3) OJ No L 135, 23. 5. 1987, p. 18 . &lt; «) OJ No L 357, 19 . 12. 1987, p. 24. CO OJ No L 123, 4. 5. 1989, p. 16. 1 . 9 . 89 Official Journal of the European Communities No L 255/65 special export refunds on certain cuts of unboned meat of bovine animals (*) as last amended by Regulation (EEC) No 3988/87 ; whereas, consequently, the refund nomenclature should be amended by deleting the product codes mentioned in the said Regulation (EEC) No 74/84 and by renumbering the footnotes relating to sector 6 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Whereas, in the case of certain other cute and preserves of meat or offals shown in Annex I under CN codes 1602 50 90 and 1602 90 69, Community participation in international trade may be ensured by granting a refund which takes account of the refund hitherto granted to exporters ; Whereas, in the case of other beef and veal products, a refund need not be fixed since Community participation in world trade in these products is not significant ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis ;  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regulation (EEC) No 1676/85 ('), as last amended by Regulation (EEC) No 1636/87 (2),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in relation to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EEC) No 2440/89 (4), established the agricultural product nomenclature for the purposes of export refunds ; Whereas Commission Regulation (EEC) No 1795/89 (*), repealed Commission Regulation (EEC) No 74/84 of 12 January 1984 laying down the conditions for granting Article 1 The list of products on which the export refund referred to in Article 18 of Regulation (EEC) No 805/68 in granted and the amount of that refund shall be as set out in Annex I to this Regulation. CN codes 0201 20 90, 0201 30, 0202 30 90, 0210 20 90 and 1 602 50 90 as well as the footnotes of the agricultural product nomenclature for export refunds, as shown in sector 6 of the Annex to Regulation (EEC) No 3846/87 as amended, are replaced by Annex II to this Regulation. Article 2 This Regulation shall enter into force on 1 September 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 August 1989 . For the Commission , Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 153, 13. 6. 1987, p. 1 . (3) OJ No L 366, 24. 12. 1987, p. 1 . C) OJ No L 231 , 9 . 8 . 1989, p. 6 . O OJ No L 176, 23. 6. 1989, p. 28 . (6) OJ No L 10, 13 . 1 . 1984, p. 32. No L 255/66 Official Journal of the European Communities 1 . 9 . 89 ANNEX I (ECU/100 kg) Product code Destination Q Amount of refund (*) \  Live weight  0102 10 00 190 01 96,00 0102 10 00 390 01 96,00 0102 90 31 900 02 68,50 03 55,50 04 25,50 0102 90 33 900 02 68,50 03 55,50 04 25,50 0102 90 35 900 02 86,50 03 73,00 04 34,50 0102 90 37 900 02 86,50 03 73,00 l 04 34,50 I  Net weight  0201 10 10 100 02 73,50 ' 03 65,00 04 32,50 0201 10 10 900 02 101,50 03 88,00 04 44,00 0201 10 90 llO (') 02 106,00 03 85,00 04 42,50 0201 10 90 190 02 73,50 03 65,00 04 32,50 0201 10 90 910 (') 02 146,50 03 115,00 04 57,50 0201 10 90 990 02 101,50 \ \ 03 88,00 l 04 44,00 0201 20 21 000 02 101,50 03 88,00 l 04 44,00 1 . 9 . 89 Offieial Journal of the European Communities No L 255/67 (ECU/100 kg) Product code Destination 0 Amount of refund (*)  Net weight  0201 20 29 100 (') 02 146,50 03 115,00 I 04 57,50 0201 20 29 900 02 101,50 03 88,00 04 44,00 0201 20 31 000 ^ 02 73,50 03 65,00 04 32,50 0201 20 39 100 (') 02 106,00 03 85,00 04 42,50 0201 20 39 900 02 73,50 03 65,00 04 32,50 0201 20 51 100 02 129,00 03 110,50 , 04 56,00 0201 20 51 900 02 73,50 I 03 65,00 04 32,50 0201 20 59 110 ('.) 02 186,50 l 03 146,00 04 73,00 0201 20 59 190 02 129,00 I 03 110,50 04 56,00 0201 20 59 910 (') 02 106,00 03 85,00 04 42,50 0201 20 59 990 02 73,50 03 65,00 04 32,50 0201 20 90 700 02 73,50 03 65,00 04 32,50 0201 30 00 050 0 05 112,00: 0201 30 00 100 (2) 02 266,50 03 208,50 \ 04 104,50 06 266,50 0201 30 00 130 02 144,50 03 125,00 I 04 62,50 06 144,50 07 90,00 0201 30 00 190 f) 02 102,50 03 84,00 l 04 42,00 06 102,50 l 07 90,00 No L 255/68 Official Journal of the European Communities 1 . 9 . 89 (ECU/1 GO kg) Product code Destination f) Amount of refund ( ¢)  Net weight  020210 00 100 02 73,50 03 65,00 04 32,50 0202 10 00 900 02 101,50 03 88,00 04 44,00 0202 20 10 000 02 101,50 03 88,00 04 44,00 0202 20 30 000 02 73,50 03 65,00 04 32,50 0202 20 50 100 02 129,00 03 110,50 04 56,00 0202 20 50 900 02 73,50 03 65,00 04 32,50 0202 20 90 100 02 73,50 03 65,00 I 04 32,50 0202 30 90 100 (4) 05 112,00 0202 30 90 300 02 171,50 I 03 163,00 04 77,50 06 163,00 0202 30 90 500 (6) 02 102,50 03 84,00 04 42,00 l 06 102,50 l 07 90,00 0202 30 90 900 07 90,00 0206 10 95 000 , 02 102,50 03 84,00 04 42,00 06 102,50 0206 29 91 000 02 102,50 I 03 84,00 04 42,00 06 102,50 0210 20 90 100 08 102,50 09 ¢ 60,50 0210 20 90 300 02 102,50 0210 20 90 500 (3) 02 102,50 1602 50 10 110 02 108,00 03 108,00 \ 04 108,00 1602 50 10 130 02 96,00 I 03 96,00 04 96,00 1 . 9 . 89 Official Journal of the European Communities No L 255/69 (ECU/100 kg) Product code Destination f) Amount of refund (*)  Net weight  1602 50 10150 02 77,00 \ 03 77,00 l 04 77,00 1602 50 10 170 02 51,00 l 03 51,00 04 51,00 1602 50 90 110 01 116,00 0 1602 50 90 190 01 73,00 1602 50 90 310 01 103,00 0" 1602 50 90 390 01 65,00 1602 50 90 510 01 77,00 0 1602 50 90 590 01 48,50 1602 50 90 700 01 32,50 1602 50 90 800 01 16,00 1602 90 61 110 02 51,00 03 51,00 04 51,00 1602 90 69 100 01 32,50 1602 90 69 500 01 16,00 () Entry under this subheading is subject to the submission of the certificate appearing in the Annex to Regulation (EEC) No 32/82. (2) Entry under this subheading is subject to compliance with the condition laid down in Regulation (EEC) N 1964/82. (3) The refund on beef in brine is granted on the net weight of the meat, after deduction of the weight of the brine. (*) OJ No L 336, 29. 12. 1979, p. 44. ( Of No L 221 , 19. 8 . 1984 p. 28 . (') The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ No L 210, 1 . 8 . 1986, p. 39). (9 The destinations are as follows : 01 Third countries. 02 North African, Near and Middle East third countries, West, Central East and South African third countries, except Lebanon, Cyprus, Botswana, Kenya, Madagascar, Swaziland and Zimbabwe. 03 European third countries, the Canary Islands, Ceuta, Melilla, Lebanon, Cyprus, Greenland, Pakistan, Sri Lanka, Burma, Thailand, Vietnam, Indonesia, the Philippines, China, North Korea and Hong Kong and the destinations referred to in Article 34 of Commission Regulation (EEC) No 3665/87 (OJ No L 351, 14. 12. 1987, p. 1 ), except Austria, Sweden and Switzerland. 04 Austria, Sweden and Switzerland. 05 The United States of America, carried out in accordance with Commission Regulation (EEC) No 2973/79 (OJ No L 336, 29. 12. 1979, p. 44). 06 French Polynesia and New Caledonia. 07 Canada. 08 North, West, Central, East and South African third countries, except Botswana, Kenya, Madagascar, Swaziland and Zimbabwe. 09 Switzerland. ( Article 7 of Regulation (EEC) No 885/68 provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries. NB : The countries are those in Commission Regulation (EEC) No 3639186 (OJ No L 336, 29. 11 . 1986, p. 46). The product codes and the footnotes are defined in Regulation (EEC) No 3846/87 as amended. No L 255/70 Official Journal of the European Communities 1 . 9 . 89 ANNEX II 'CN code Description of goods 0201 20 90 Other :  the weight of bone does not exceed one-third of the weight of the cut 0201 20 90 700  Other, with bone in 0201 20 90 900 0201 30  Boneless :  Boneless cuts exported to the USA under the conditions laid down in Commission Regula ­ tion (EEC) No 2973/79 (4) 0201 30 00 050  From the hindquarters of male adult bovine animals with a maximum of nine ribs or nine pairs of ribs (2), each piece individually wrapped  Other boned cuts excluding thin flanks, shin or shank, and pieces which include, wholly or in part, thin flanks, shin and/or shank, each piece individually wrapped  Other, including minced meat, with a lean meat content (excluding fat) of 78 % or more (6)  Other 0201 30 00 100 0201 30 00 130 0201 30 00 190 0201 30 00 900 0202 30 90 Other :  Boned cuts exported to the United States of America, carried out in accordance with Regulation (EEC) No 2973/79  Boned cuts exported within the frameweork of Commission Regulations (EEC) No 2908/85 O, (EEC) No 142/86 ( «), (EEC) No 1055/87 ( ») and (EEC) No 381 5/87 ( l0)  Other, including minced meat, with a lean meat content (excluding fat) of 78 % or more (6)  Other 0202 30 90 100 0202 30 90 300 0202 30 90 500 0202 30 90 900 0210 20 90   Boneless :  Salted and dried  Salted, dried and smoked  In brine (3)  Other 0210 20 90 100 0210 20 90 300 0210 20 90 500 0210 20 90 900 1602 50 90 Other : Containing by weight the following percentages of bovine meats (excluding offal and fat) :  90 % or more :  Products complying with the conditions laid down in Commission Regulation (EEC) No 2388/84 0  Other  80 % or more, but less than 90 % : 1602 50 90 110 1602 50 90 190  Products complying with the conditions laid down in Regulation (EEC) No 2388/84 1602 50 90 310  Other 1602 50 90 390  60 % or more, but less than 80 % :  Products complying with the conditions laid down in Regulation (EEC) No 2388/84 1602 50 90 510  Other 1602 50 90 590  40 % or more, but less than 60 % 1602 50 90 700  20 % or more, but not less than 40 % 1602 50 90 800  Less than 20 % 1602 50 90 900 ( Entry within this subheading is subject to the submission of the certificate appearing in the Annex to Regulation (EEC) No 32/82. ( Entry within this subheading is subject to compliance with the conditions laid down in Regulation (EEC) No 1964/82. ( The refund on beef in brine is granted on the net weight of the meat after deduction of the wieght of the brine. ( OJ No L 336, 29 . 12. 1979, p. 44 ( OJ No L 221 , 18 . 8 . 1984, p. 28 . () The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ No L 210, 1 . 8 . 1986, p. 39 ) (9 OJ No L 279, 19. 10. 1985, p. 18. ( OJ No L 19 , 25. 1 . 1986, p. 8 . ( OJ No L 103, 15. 4. 1987, p. 10 . ('*) OJ No L 357, 19 . 12. 1987, p. 24. NB : Article 7 of Regulation (EEC) No 885/68 provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries.